Citation Nr: 0019723	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  95-25 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



INTRODUCTION

The veteran had active service from October 1976 to October 
1980 and from April 1981 to October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appeal was remanded by the Board in August 1997.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
disability of the right and left ankles are plausible and all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained.

2.  A chronic right ankle disability was not manifested 
during service, arthritis of the right ankle was not shown 
within one year after discharge from service, and a currently 
manifested right ankle disability is not related to active 
service.  

3.  A chronic left ankle disability was not manifested during 
service, arthritis of the left ankle was not shown within one 
year after discharge from service, and a currently manifested 
left ankle disability is not related to active service.  


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated during active service and service incurrence of 
arthritis of the right ankle may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2. A left ankle disability was not incurred in or aggravated 
during active service and service incurrence of arthritis of 
the left ankle may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In order for a claim to be considered 
well grounded, there must be evidence both of a current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a 
veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
law also provides that service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record reflects that the veteran's last day of active 
service was October 31, 1994.  A private treatment record, 
dated October 16, 1995, reflects that the veteran complained 
of bilateral ankle pain.  His ankles were tender to 
palpation.  The assessment included bilateral arthritis.  
While the assessment did not specifically indicate that the 
reference to bilateral arthritis addressed the veteran's 
ankles, part of the plan indicated that a work-up would be 
accomplished to rule out arthritis in the veteran's bilateral 
ankles.  Therefore, the Board concludes that the reference to 
bilateral arthritis in the assessment referred to the 
veteran's ankles.  This is competent medical evidence of a 
current disability.  Further, this assessment was made within 
one year of the veteran's discharge from active service.  
Therefore, the Board concludes that the presumption of 
service incurrence afforded by 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309, supplies the necessary 
nexus to service.  Therefore, the veteran's claims for 
service connection for disability of the right and left 
ankles are well grounded.  The veteran has been afforded 
multiple VA examinations and treatment records have been 
obtained.  Subsequent to the Board's remand multiple letters 
were directed to the veteran, dated in September 1997, 
December 1997, and February 1998, all requesting that the 
veteran identify any additional treatment records relating to 
his bilateral ankle condition since his discharge.  The 
veteran did not respond to these inquiries.  The veteran has 
also been afforded a personal hearing.  The Board concludes 
that all relevant evidence that may be developed has been 
developed and that there is no further duty to assist the 
veteran in the development of his claim.  

Service medical records reflect that the veteran was seen on 
multiple occasions in November and December 1976 with 
complaints relating to his ankles.  He was hospitalized 
during this time and the final diagnosis was joint jamming, 
bilateral, subtalar, and weight-bearing gait.  It was also 
indicated that the veteran was beginning to show signs of 
possible tarsal tunnel syndrome.  An April 1982 service 
medical record reflects that the veteran sprained his left 
ankle.  Remaining service medical records, including reports 
of service examinations dated in July 1976, October 1980, 
April 1981, February 1987, and his service separation 
examination in August 1994, include no complaint, finding, or 
treatment with respect to any ankle disability.  The service 
examinations reflect that the veteran's lower extremities 
were normal.  The service medical records will be accorded 
medium probative weight because they are contemporaneous with 
treatment afforded the veteran.  

The report of an April 1995 VA examination reflects the 
veteran's complaints with respect to his ankles, the 
examination of his ankles, and the report of X-rays of his 
ankles that were negative.  The examiner's conclusion, 
reflected in the impressions, was pain in the ankles with no 
cause found.  This examination will also be accorded medium 
probative weight because it too is contemporaneous with 
treatment provided the veteran, but it does not indicate that 
the examiner had any of the veteran's medical records 
available for review.  

October and November 1995 and January 1996 private clinical 
treatment records refer to the veteran's complaints with 
respect to his ankles and indicate that the plan was to rule 
out whether or not he had arthritis.  Although a January 1996 
private treatment record reflects an assessment of 
osteoarthritis of the right and left ankle joints, an October 
1995 private record relating to X-rays of the veteran's 
ankles indicates that there was no osseous pathology or signs 
of arthritic changes noted in either ankle.  This evidence 
will also be accorded medium probative weight because it, 
again, is contemporaneous with treatment provided the veteran 
and the care givers did not have all of the veteran's medical 
records to review.

The report of an August 1996 VA orthopedic examination 
reflects that the veteran complained of pain in the lateral 
aspects of both ankles.  He reported swelling on a daily 
basis.  On examination there was tenderness, but no 
significant swelling, heat or redness.  Rheumatoid facto was 
negative and it was noted that previous X-rays in April 1995 
revealed no evidence of arthritis.  The impression was that a 
cause was not found for pain in the ankles.  The examiner 
commented that there was nothing on the physical examination 
or the laboratory evaluation to suggest the presence of any 
type of arthritis in the ankles.  The examiner did not 
believe that the veteran had arthritis of any sort, including 
gout.  This evidence will be accorded medium probative weight 
because it is contemporaneous with the examination performed, 
but the examiner did not have access to any of the veteran's 
prior medical records.

The report of a June 1998 VA orthopedic examination reflects 
that the veteran's claims file was available to and reviewed 
by the examiner.  Examination of the ankles was normal and 
X-rays of the ankles were normal.  The orthopedic opinion was 
that there was no evidence of orthopedic pathology in the 
veteran's ankles and there was no evidence of any abnormality 
that would suggest a need for treatment or care or 
disability.  There was no evidence of residuals of any 
abnormality of the ankles and the veteran's ankles were 
normal.  This evidence will be accorded large probative 
weight because it is contemporaneous with the examination 
performed and because the examiner had access to and reviewed 
the veteran's prior medical history.  

The report of a June 1998 VA neurology examination does not 
indicate any abnormality of the veteran's ankles and the 
examiner commented that there was no neurologic abnormality 
or disability related to the veteran's right ankle injury.  
This evidence will be accorded medium probative weight 
because it is contemporaneous with the examination 
accomplished, but the examiner did not have access to the 
veteran's medical history.  

A December 1998 opinion by a VA physician reflects that the 
veteran's previous doctor's evaluations and examinations had 
been reviewed.  Further, a bone scan report of July 1998 had 
been reviewed.  Also, a thorough review of those reports as 
well as the information in the bone scan indicated that there 
was no orthopedic pathology present in the veteran's ankles 
that would justify his subjective complaints.  There was no 
etiology of his subjective complaints and it was not likely 
that his complaints were related to service-connected 
conditions in the past.  This evidence will be accorded 
medium to large probative weight because the individual 
offering the opinion had access to some of the veteran's 
prior medical records, including the report of the June 1998 
VA orthopedic examination that reflects that the examiner 
completing that report had access to the veteran's complete 
medical records.  

A review of the evidence of record, and the various probative 
weights assigned thereto, reflects that there is no competent 
probative medical evidence indicating that the veteran had 
chronic disability of either the right or left ankle during 
his active service.  The only competent medical evidence 
indicating that the veteran had arthritis of the ankles is 
the October 1995 and January 1996 private clinical entries 
with the report of October 1995 private X-rays reflecting 
that the veteran did not have arthritis in either ankle.  
This evidence as well as reports of X-rays in April 1995 and 
June 1998 and a bone scan in July 1998 have all been assigned 
medium probative weight.  With consideration of the probative 
weight assigned to the various evidence of record, a 
preponderance of the evidence, consisting of four separate VA 
examination reports and an opinion, all of medium to large 
probative weight, and all X-ray and bone scan evidence 
indicating that there was no arthritis, versus private 
treatment records in late 1995 and early 1996, is against a 
finding that the veteran currently has disability of either 
the right or left ankle and a preponderance of the evidence 
is against a finding that there is any disability of the 
right or left ankle that is related to active service.  Since 
a preponderance of the evidence is against a finding that the 
veteran has any current disability of either the right or 
left ankle that is related to active service his claims must 
fail and service connection for either disability of the 
right or left ankle is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  


ORDER

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

